          Case 3:18-cv-00361-MMD-CLB Document 46 Filed 12/17/20 Page 1 of 1




1

2

3                            UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                            ***
6    JULIUS JACOB LUDWIG,                          Case No. 3:18-cv-00361-MMD-CLB
7                                   Petitioner,                 ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                 Respondents.
10

11         Good cause appearing, Respondents’ unopposed third motion for enlargement of
12   time (ECF No. 45) is granted. Respondents have until December 23, 2020 to answer the
13   surviving claims of the Second Amended Petition (ECF No. 16).
14         DATED THIS 17th Day of December 2020.
15

16

17                                          MIRANDA M. DU
                                            CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
